DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/08/2019.  These drawings are accepted.

Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, alone or in combination, does not appear to teach, suggest, or obviate the invention of at least claim 1.
Claim 1 is drawn to a fuel cell system comprising the elements recited therein.  Notably claim 1 requires a coolant system with a coolant flow passage, a coolant storage tank disposed in the coolant flow passage, and an air flow passage connecting the coolant flow passage and coolant storage tank, wherein the air flow passage is provided with an on-off valve and part of the air flow passage is disposed in a position higher than an uppermost part of the coolant flow passage in the vertical direction. This arrangement allows for air from the coolant storage tank to enter the coolant storage line in order to cause coolant from the coolant flow passage to enter the tank without the release of vaporized coolant.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724